Citation Nr: 0739579
Decision Date: 12/14/07	Archive Date: 01/29/08

Citation Nr: 0739579	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-11 689	)	DATE DEC 14 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for an eye disorder.  

2.	Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the right wrist.  

3.	Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969 and from March 1972 to January 1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

These issues was remanded by the Board in December 2003 and 
February 2005.  

In a December 2005 decision, the Board denied the issues of 
service connection for an eye disorder and initial 
compensable ratings for carpal tunnel syndrome of the left 
and right wrists.  The appellant appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  Following a Joint Motion for an Order Vacating the 
Board Decision and Incorporating the terms of this Remand 
(Joint Motion), the case was returned to the Board by order 
of the Court dated in July 2007, which granted the Joint 
Motion.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, in a December 2005 decision, the Board 
determined that service connection was not warranted for an 
eye disorder and that initial compensable evaluations were 
not warranted for bilateral carpal tunnel syndrome.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, in July 2007, the 
veteran's attorney and a representative of the VA's General 
Counsel filed the aforementioned Joint Motion.  It was moved 
therein that the December 2005 decision be vacated and the 
matter remanded to the Board.  In a July 2007 Order, the 
Court granted the motion and remanded the matter to the Board 
for further development and readjudication.  

In light of the Court's July 2007 Order, the December 2005 
Board decision addressing the issues of entitlement to 
service connection for an eye disorder and that initial 
compensable evaluations were not warranted for bilateral 
carpal tunnel syndrome is vacated in order that the matters 
be addressed on the proper legal basis. 

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the Veteran's appeal on a de novo 
basis.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0534696	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for an eye disorder.  

2.	Entitlement to an increased (compensable) rating for 
carpal tunnel syndrome of the right wrist.  

3.	Entitlement to an increased (compensable) rating for 
carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969 and from March 1972 to January 1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2003 and 
February 2005.  


FINDINGS OF FACT

1.	The veteran's eye disorders, including history of corneal 
erosions and map-dot-fingerprint; myopia, astigmatism and 
presbyopia; keratitis and limbal congestion; and, peripheral 
retinal detachment are related to congenital disability, 
genetic factors, and refractive error of the eyes.  

2.  No continuing acquired eye disorder was demonstrated 
during service nor is there an acquired eye disorder shown 
related to any in-service occurrence or event.  Refractive 
errors of the eyes are not disabilities for which VA 
compensation is paid under the law.

3.  The postoperative carpal tunnel syndrome of the left 
upper extremity is currently asymptomatic.  

4.	The veteran's carpal tunnel syndrome of the right upper 
extremity is very mild acute denervation of the right median 
nerve.  
CONCLUSION OF LAW

1.	The veteran's eye disorders were neither incurred in nor 
aggravated by service and refractive errors of the eyes are 
not disabilities under the law.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.	The criteria for a compensable rating for carpal tunnel 
syndrome of the left upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005).  

3.	The criteria for a compensable rating for carpal tunnel 
syndrome of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Code 8515 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Service connection for an eye disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  Disorders for 
which there is a genetic predisposition may be service 
connected if first manifested during service.

The veteran is claiming service connection for an eye 
disorder that, he asserted at his hearing on appeal in May 
2000, is due to corneal erosion that had it's onset during 
service.  Review of the record shows that on routine eye 
examination during service in 1984 the veteran was noted to 
have corneal changes that did not pick up stain.  He was 
referred to the ophthalmology clinic for evaluation.  In 
March 1985, it was noted that there was no history of corneal 
erosions, although this had been suggested on an earlier 
examination.  There was a doubtful possibility that the 
veteran had microcystic dystrophy and the examiner did not 
find any reason to preclude fitting with contact lenses.  
This was accomplished in June 1985.  Continued ophthalmic 
evaluations during service showed that the veteran continued 
to receive treatment for refractive error of the eyes, 
without indication of corneal erosion.  

An examination was conducted by VA in September 1999.  At 
that time, it was reported for clinical purposes that the 
veteran had a past ophthalmic history of corneal erosion in 
1984.  It was indicated that anterior segment examination was 
significant for map-dot-fingerprint changes bilaterally in 
the cornea.  The lenses also showed a very early nuclear 
sclerotic cataractous changes.  Dilated fundoscopic 
examination on the right revealed a small posterior vitreous 
attachment with the cupped disk ratio of 0.2.  The macula 
vessels and periphery were entirely normal.  Dilated 
fundoscopic examination on the left revealed the cupped disk 
ratio to be 0.2, with a slightly tilted optic nerve head.  
The impressions were early cataracts of both eyes, not 
clinically significant, but should be followed for now; 
history of corneal erosions of both eyes, with map-dot-
fingerprint dystrophy; and small posterior vitreous 
attachment of the right eye.  

An examination was conducted by VA in March 2004.  After 
reviewing the veteran's complete medical records and 
conducting an examination, the examiner rendered opinions 
regarding the etiology of the veteran's eye disabilities.  It 
was first noted that the veteran had excellent vision 
overall.  The major cause of any visual loss and problems was 
related to genetic predispositions and age.  He was 
nearsighted, which had led to a peripheral retinal 
degeneration.  His age had led to cataract formation and his 
genetic predisposition for map-dot-fingerprint had led to a 
propensity for corneal abrasions.  Regarding the veteran's 
history of corneal erosions and map-dot-fingerprint, it was 
noted that the veteran had a genetic dystrophy of the cornea 
that led to easy sloughing of the corneal epithelium and 
recurrent corneal erosions.  The dystrophy was considered to 
be a genetic problem.  The previous history of corneal 
abrasions could lead to recurrent corneal erosions and the 
veteran had an increased likelihood of having corneal 
abrasions in his lifetime due to a genetic predisposition and 
due to prior corneal abrasions.  The examiner was unable to 
find a history of corneal abrasions during the veteran's 
period of military service.  

Regarding myopia, astigmatism and presbyopia, it was noted 
that these were refractive errors and not related to service.  
Keratitis and limbal congestion was also diagnosed, with the 
examiner stating that this was related to a history of 
allergic conjunctivitis that came on and off with exposure to 
allergens.  Peripheral retinal degeneration and history of 
retinal tear of the left eye was diagnosed, with history of 
laser retinopexy in the area.  It was indicated that this was 
related to myopic peripheral retinal degeneration.  While it 
was noted that the veteran had a history of floaters while in 
the military that was related to this myopic degeneration by 
was certainly not a cause of this peripheral retinal tear or 
myopic degeneration in general.  The myopic degeneration was 
considered to be related to his refractive error, which was 
related to genetics and not to military service.  The 
examiner concluded that the veteran had multiple laser 
retinopexies, and continued to have some mild retinal 
elevation, but that this was not directly related to service, 
but to the veteran's nearsightedness.  

The veteran's eye disability has been thoroughly 
investigated.  It is noted that he had symptoms while he was 
on active duty, but the medical opinion rendered by the VA 
examiner in 2004 is to the effect that all of the symptoms 
are related to his myopia, which is a refractive error of the 
eye.  VA regulations prohibit compensation benefits from 
being awarded for refractive error.  See 38 C.F.R. 
§ 3.303(c).  The examiner stated that none of these 
disabilities are related to military service.  As such, 
service connection is not warranted.  

It is noted that disorders for which there is a genetic 
predisposition, as opposed to hereditary defects, may be 
service connected if the disorder manifests in-service.  In 
this case, while treated on isolated occasions in service, no 
chronic acquired eye disorder was found, and the medical 
evidence on file fails to show an acquired defect for which 
compensation may be paid related to service.  As such, there 
is no basis for service connection.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for carpal tunnel syndrome of each eye was 
granted in the rating decision giving rise to this appeal.  
Noncompensable awards were assigned at that time.  The 
propriety of those awards is before the Board.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An examination was conducted by VA in August 1999.  At that 
time, the veteran reported that he had complaints of 
bilateral wrist pain, and carpal tunnel.  He stated that he 
used to type a lot while in service and that he first had 
problems with carpal tunnel syndrome occurred in 1986.  After 
examination, the assessment was that the veteran had carpal 
tunnel and was currently asymptomatic.  The veteran reported 
using splints as needed, which seemed to control the problem.  

VA outpatient treatment records include reports of nerve 
conduction velocity studies, dated in July 2000, that show 
bilateral carpal tunnel syndrome involving sensory and motor 
median nerve fibers on the right and motor nerve fibers on 
the left, both being considered to be very mild.  An MRI 
study of both wrists, conducted in August 2000, was 
interpreted as normal, with normal appearance of the median 
nerves and carpal tunnel.  

A hearing was conducted in May 2000.  At that time, the 
veteran testified that he has significant difficulty with the 
strength of his hands, primarily on the right.  He stated 
that he used a splint on his hands almost every night.  

Statements have been received from a VA physician who 
indicates that the veteran had surgery performed for carpal 
tunnel syndrome of his left hand and that surgery on the 
right hand was expected in the coming months.  (It is noted 
that a temporary total evaluation for convalescence following 
this surgery was awarded by the RO and is not at issue at 
this time.)  

An examination was conducted by VA in March 2001.  At that 
time, it was noted that the veteran had had a left carpal 
tunnel release procedure performed in December 2000.  He 
stated that since that time, he had numbness in the tips of 
all of his fingers.  He had decreased sensation in all five 
fingertips.  He reported that he had not yet begun physical 
therapy and was unable to lift weight and push off with his 
left hand.  He had significant pain on motion of the left 
hand, particularly on flexion of the wrist.  In addition, he 
had developed a postoperative ridge that was very tender to 
touch.  Regarding the right hand, he reported that the entire 
palmar surface of the right hand went numb from the wrist to 
the fingertips.  He had difficulty gripping something tightly 
and of putting pressure on his right hand.  Examination 
disclosed a tender surgical scar, for which a separate 10 
percent evaluation has been awarded by the RO.  (The 
propriety of this award is not before the Board at this 
time.)  Neurologic evaluation disclosed 5/5 motor strength in 
grip strength bilaterally.  He had 4/5 intrinsics on the left 
and 5/5 intrinsics on the right.  He had negative Tinel's 
signs, negative Phalen's sign, and negative median nerve 
compression test on both hands, although he had pain on the 
left wrist on forced extension or flexion such that the 
positions were not held for very long.  The impression was 
that the veteran was three months status post carpal tunnel 
release on the left, who still had significant symptomatology 
and right carpal tunnel syndrome for which he had not had any 
surgical repair.  

As noted, a temporary total convalescent rating was awarded 
following the veteran's carpal tunnel release surgery.  This 
award, made by decision of the RO in March 2001, continued 
the evaluation for the date of the veteran's surgery in 
December 2000 to May 2001.  At that time a separate 10 
percent evaluation for a tender scar of the left wrist was 
also awarded.  

An examination was conducted by VA in April 2004.  At that 
time, the veteran reported pain at the site of the surgery 
and along the medial margin of the fifth finger.  He also 
reported occasional tingling in his four fingers and, at 
times, his thumb.  This occurred for a brief period of time 
and was resolved by opening and closing the hand.  He 
reported grip strength weakness.  He reported numbness in all 
five fingers, including the thumb, of his right hand, 
accompanied by pain in the thumb only.  He stated that he had 
decreased grip strength in his hand.  Examination of the 
hands showed minimal thenar atrophy on the left side only.  
Grip strength was bilaterally equal and, as demonstrated, was 
considered minimally reduced for his age.  Finger dexterity 
was normal bilaterally, as was finger range of motion.  There 
was no paralysis anywhere, nor was there any reduced sensory 
function.  Thumb pressure on each carpal tunnel produced 
complaints of local pain at the site, worse on the left than 
the right, with reported tingling in all fingers of the 
effected hand.  Phalen's test produced complaints of doral 
pain in each forearm, but was otherwise negative.  There was 
no sign of paralysis.  There was no objective sign of pain, 
and no reported symptoms that might be diagnosed as a 
neuritis or neuralgia.  The numbness should be considered 
secondary to compression of the median nerve at the wrist, 
although his described distribution of the numbness exceeded 
that which could be caused by compression of the median nerve 
at the wrist, as the distribution of this nerve did not 
include the thumb or fifth finger.  He reported that 
increased activity caused increased pain, which in turn 
caused him to decrease his activities.  He stated that he 
experienced increased fatigability with any manual activities 
including golf or anything else that required grip strength.  
Range of motion was bilaterally equal and normal.  This was 
done quite readily and easily, with no apparent pain and no 
report of pain during the process.  Again, there was no 
paralysis or objective sign of pain, although the veteran did 
complain of pain.  There was no incoordination.  
Electromyographic and nerve conduction velocity studies were 
to be conducted.  These were performed in May 2004 and were 
stated to be negative for carpal tunnel.  The diagnosis was 
that bilateral carpal tunnel syndrome was disproved by nerve 
conduction testing.  The testing did continue to show a very 
mild right median sensory-motor peripheral neuropathy as 
evidenced by mild slowing of conduction velocity.  

For mild, incomplete paralysis of the median nerve, a 10 
percent evaluation is warranted for either a major or minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity and a 20 
percent evaluation is warranted for a minor extremity.  
38 C.F.R. § 4.124a, Code 8515.  

Review of the evidence of records shows that the veteran's 
carpal tunnel syndrome was surgically corrected in his left 
upper extremity and is very mild, if existent, in his right.  
On the left, the examination in 1999 showed very mild 
involvement, and, after recovery from the surgery that took 
place in December 2000, is not evident at all on electronic 
nerve testing.  The most recent test result on the right show 
that the veteran continues to show a very mild median 
sensory-motor peripheral neuropathy, but that same 
examination indicated that there was no evidence of carpal 
tunnel syndrome bilaterally.  The only conclusion to be 
reached by these findings is that the very mild median 
neuropathy is not a symptom of carpal tunnel syndrome.  

Furthermore, on recent examination, while there were multiple 
complaints recorded, there were minimal objective findings 
reported, including no paralysis or objective demonstration 
of pain.  After consideration of the entire record, the board 
finds that the minimal requirements for compensable 
evaluations for carpal tunnel syndrome have not been met at 
any time since service connection was established, but for 
that period of time already described when a temporary total 
for convalescence was awarded.  As such, a compensable 
evaluation is not warranted.  38 C.F.R. § 4.31.  


ORDER

Service connection for an eye disorder is denied.  

Compensable evaluations for carpal tunnel syndrome of the 
right and left upper extremities are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


